Citation Nr: 0802472	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for thyroiditis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, sent to the veteran by the RO in 
North Little Rock, Arkansas, which denied the veteran's 
claims for service connection.

On his VA Form 9, the veteran stated that he is unable to 
work.  This matter is REFERRED to the RO for appropriate 
action.

The appeal for service connection for a thyroid disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's pancreatitis to herbicide exposure in service.

2.  There is no competent medical evidence relating the 
veteran's pancreatitis to radiation exposure in service.

3.  The first medical evidence of pancreatitis is dated 
sixteen years after service and attributes pancreatitis to 
alcohol abuse.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In June 2005, the veteran raised a claim that his 
pancreatitis was due to exposure to ionizing radiation or 
other hazardous chemicals.  In July 2005, he clarified that 
he believed the disorder may be due to radiation exposure or 
herbicide exposure.  He was sent additional notice explaining 
the evidence necessary to support these contentions, and the 
claim was readjudicated on these bases in the September 
2005 statement of the case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was provided with notice regarding 
disability evaluations and effective dates in March 2006, 
subsequent to final adjudication of the claim in the 
September 2005 statement of the case.  However, the veteran 
was not prejudiced thereby, as service connection is being 
denied herein.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Although no dose estimate was obtained, the Board 
finds that no such estimate is needed, as the veteran's 
pancreatitis is not a disease associated with exposure to 
ionizing radiation under 38 C.F.R. § 3.309 or 38 C.F.R. § 
3.311.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  No VA examination is necessary 
for this claim, as there is no evidence of an in-service 
incurrence or that the current disorder is due to service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Pancreatitis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service medical records contain no complaints of or treatment 
for any pancreas problems.  The veteran was first diagnosed 
with pancreatitis in 2004, sixteen years after service.  The 
veteran's treatment records attribute pancreatitis to a long 
history of alcohol abuse.

The veteran claims that the pancreatitis diagnosed in 2004 
may have several different origins.  He believes that he was 
exposed to radiation, chemicals, and Agent Orange during the 
course of his duties performed in service when he worked in 
an experimental laboratory.  

In general, service connection for a disability which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three ways. 
First, it may be presumptively service connected under 38 
U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed 
veterans.  Second, it may be service-connected directly under 
the special framework of 38 C.F.R. § 3.311 if the claimed 
entity is a radiogenic disease.  Third, even if it is not a 
listed disease of 38 C.F.R. § 3.309 or a radiogenic disease 
under 38 C.F.R. § 3.311, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  See Combee v. Brown, supra, at 
1043; Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  A 
'radiogenic disease' means a disease that may be induced by 
ionizing radiation, and must become manifest five years or 
more after exposure. 38 C.F.R. § 3.311(b)(2), (5).  
Pancreatitis is not a disease associated with exposure to 
ionizing radiation under 38 C.F.R. § 3.309 or 38 C.F.R. § 
3.311.  Thus, the veteran is not entitled to service 
connection for pancreatitis on a presumptive based on his 
alleged exposure to ionizing radiation.  

The veteran has also posited that the pancreatitis diagnosed 
in 2004 is related to exposure to Agent Orange or other 
herbicides.  Under 38 C.F.R. § 3.309(e), certain diseases may 
be presumed to have resulted from exposure to certain 
herbicide agents such as Agent Orange. The list includes 
chloracne or other acneform disease consistent with 
chloracne, Type 2 (adult onset) diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). See 38 C.F.R. § 3.309(e).  Pancreatitis is not 
a condition that VA has recognized as related to herbicide 
exposure under 38 C.F.R. § 3.309(e), and service connection 
for pancreatitis based on exposure to agent orange or other 
herbicides is not warranted.  
 
The Board will consider the veteran's claim that his 
pancreatitis is related to radiation exposure or to herbicide 
exposure on a direct basis.  See Combee, supra.  Without 
making a determination as to whether the veteran was actually 
exposed to herbicides, Agent Orange, or ionizing radiation, 
there is no competent medical evidence or opinion linking the 
veteran's current pancreatitis to alleged exposure to 
herbicides or ionizing radiation exposure in service.  The 
veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, his statements that his pancreatitis is 
related to herbicide or radiation exposure in service, 
without the support of a medical opinion as to diagnosis and 
causation, are not sufficient evidence to grant his claim.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In contrast to 
the veteran's own statement regarding etiology, several 
notations in VA treatment records attribute the veteran's 
pancreatitis to a long history of alcohol abuse.  Again, 
pancreatitis is not a disease linked to radiation exposure or 
herbicide exposure under 38 C.F.R. § 3.309 or 38 C.F.R. § 
3.311.  Thus, the veteran's current pancreatitis is not 
related to herbicide or radiation exposure in service.

The Board has also considered whether there is any other 
basis on which to grant the veteran's claim for service 
connection for pancreatitis.  See Combee, supra.  In regards 
to an in-service incurrence, service medical records contain 
no complaints of or treatment for any pancreas problems.  
Furthermore, there is no medical opinion or evidence linking 
the veteran's current pancreatitis to service.  Again, the VA 
treatment records actually link the veteran's pancreatitis to 
alcohol abuse.  Finally, the veteran was not diagnosed with 
pancreatitis until sixteen years after service.  The Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disorder or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Thus, 
the veteran's current pancreatitis is not related to service.

The preponderance of the evidence is against the veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for service 
connection for pancreatitis cannot be granted.


ORDER

The appeal for service connection for pancreatitis is denied.


REMAND

The veteran claims entitlement to service connection for 
Hashimoto's thyroiditis with a benign right nodule, due to 
radiation exposure while he was a laboratory technician in 
service.
 
A veteran may be service-connected directly under the special 
framework of 38 C.F.R. § 3.311 if the claimed disorder is a 
radiogenic disease.  A 'radiogenic disease' means a disease 
that may be induced by ionizing radiation, and must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(2), (5).  A non-malignant thyroid nodular disease 
such as the veteran's is considered a radiogenic disease 
under 38 C.F.R. § 3.311.  The veteran was diagnosed with this 
disease in October 2004, sixteen years after discharge from 
service.

As the threshold requirements for service connection under 
38 C.F.R. § 3.311 are met, an assessment as to the size and 
nature of the radiation dose must be made.  38 C.F.R. § 
3.311(a)(1).  In order to do so, dose information must be 
requested, as provided by 38 C.F.R. §  3.311(a)(2).  
Thereafter, the claim should be referred to the 
Undersecretary for Health to determine whether a medical 
opinion or referral to an outside consultant for a medical 
opinion is needed, if appropriate.  38 C.F.R. 
§ 3.311(b)(1)(iii).

The veteran's complete service personnel records must be 
obtained to facilitate the assessment of his radiation 
exposure.  These include his DD Form 1141 (Record of 
Occupational Exposure to Ionizing Radiation), Military 
Personnel Record Jacket (MPRJ), and any other record that 
contains radiation exposure information.  Laboratory records 
from any laboratory in which the veteran worked should be 
obtained, particularly records of any incidents involving 
radiation. 

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided 
to the veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

In particular, the letter should 
explain the evidence required to 
support a claim for a radiogenic 
disease, including medical opinion 
evidence. 

2.  Submit a request for any records of 
occupational exposure to ionizing 
radiation to the Air Force Radiation 
Protection Division.  This request 
should include the veteran's DD Form 
1141, MPRJ, additional service medical 
records, records from any laboratory in 
which the veteran worked, and any other 
record that contains radiation exposure 
information.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
request that Defense Threat 
Reconstruction agency (DTRA) provide a 
radiation dose estimate for the 
veteran. In constructing the estimate, 
DTRA should be requested to review the 
veteran's claims file, including the 
veteran's statement regarding his 
radiation exposure and any evidence of 
radiation exposure obtained as the 
result of the development outlined 
above.
 
4. After the above development has been 
completed, appropriate further 
development should be undertaken, to 
include possible referral, pursuant to 
38 C.F.R. § 3.311(a)(2)(iii), to the 
Undersecretary for Health to determine 
whether a medical opinion or referral 
to an outside consultant for a medical 
opinion is necessary. 

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 711 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


